ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The claims filed after final on February 25, 2022 do not include amendments or new claims. They are the same as the claims filed August 20, 2021 that were examined in the December 3, 2021 Final Rejection.
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.
Yoshida in view of either one of (1) Reesink and Zhao or (2) Takayama
	The applicant argues carbon and boron are single chemical elements within multi-element formulas (Remarks pg. 11 para. 6) where if they were combined and incorporated into Yoshida then the chemical structure of Yoshida’s alloy would change (Remarks pg. 11 para. 8).
	The examiner respectfully disagrees. Both Yoshida and Reesink teach magnetic (Yoshida Synopsis; Reesink [0001]) Co-Mn alloys (Yoshida II. Experimental Procedure, III. Experimental results para. 1, IV. Discussions and Conclusions; Reesink [0010], [0011]) where B and C are art-recognized equivalents (i.e. Reesink [0010], [0011], A is B or C, such that A being B is an art-recognized equivalent to A being C). The components individually (i.e. B or C) are taught by the prior art to be useful for the same purpose. It is prima facie obvious to combine them to form a third composition (i.e. B and C) to be used for the very same purpose. MPEP 2144.06(I). Further, Zhao teaches in a Co-based magnetocaloric material that for an alloy containing B and for an alloy containing C as a replacement to the B the curie 
	Alternatively, Yoshida and Takayama teach magnetic (Yoshida Synopsis; Takayama abstract) Co-Mn alloys (Yoshida II. Experimental Procedure, III. Experimental results para. 1, IV. Discussions and Conclusions; Takayama abstract, claim 1) where 0 to 5 at% C improves thermal stability of magnetic characteristics (Takayama written English partial translation). Since B is a vitrifying element like C (Takayama machine translation para. 1) adding C to Yoshida replaces some of the  B. The resulting alloy of Yoshida in view of Takayama, (Co1-xMnx)2B1-0.95C0-0.05, overlaps with the claimed material rendering it prima facie obvious. MPEP 2144.05(I).
	The applicant argues the amorphous alloy formula of Yoshida, (Co1-xMnx)2B where x is 0 to 0.4, differs from the Ge-containing formula of Reesink, MnaCobGecAz, the Sn-containing formula of Zhao, Mn3Sn20xMx, and the Si-containing formula of Takayama, CoaMnbTMcSidBeCf (Remarks pg. 12 para. 4).
	The examiner respectfully disagrees. Applicant’s invention, Yoshida, Reesink, and Takayama are in the same field of endeavor of magnetocaloric material with (Co,Mn)2 and (B,C)1  (Yoshida Synopsis, II. Experimental Procedure, III. Experimental Results, Figs. 1-8; Reesink [0001], [0010]; Takayama abstract, claim 1). Zhao is in the same field of endeavor as magnetocaloric material based on Co that include B or C, where Zhao studied the effects of B and C substitution (Zhao Abstract, I. Introduction). Therefore, the prior art of record is analogous art and proper for use in an obviousness rejection under 35 U.S.C. 103. MPEP 2141.01(a)(I).
	The applicant argues that Yoshida discloses and tests amorphous alloys of a very specific formula (Remarks pg. 13 para. 2), where the material depends on the manganese concentration (pg. 39), nearest neighbor distances (pg. 45), and the manganese atom neighbor (pg. 47) (Remarks pg. 13 para. 4 to pg. 14 para. 1) are likely impacted by the Ge, Sn, and/or Si in Reesink, Zhao, and/or Takayama (Remarks pg. 14 para. 2).
	The examiner respectfully disagrees. Reesink, Zhao, and/or Takayama are relied on to teach the obviousness of (1) replacing the B in Yoshida with B and C (Reesink [0010], [0011]; Zhao abstract, Table I, Figs. 2,4) or (2) adding 0 to 5 at% C to the alloy of Yoshida to improve thermal stability of magnetic characteristics (Takayama written English translation) as a replacement to B because they are both vitrifying elements (Takayama machine translation para. 1). The manganese concentration does not change. 
The rejection of Yoshida in view of Reesink and Zhao teaches it is known in the art of magnetocaloric materials based on Co (Yoshida Synopsis; Reesink [0001]) that C and B are functional equivalents (Reesink  [0010], [0011]) where the properties of alloys with B or C have overlapping properties (Zhao abstract, Table I, Figs. 2, 4). Therefore, the prior art as a whole suggests the functional equivalence of B and C. 
	Alternatively, in Yoshida in view of Takayama the additional C replaces B because they are both vitrifying elements (Takayama machine translation para. 1). With this replacement the Mn concentration does not change. 
	With respect to the nearest neighbor distance, Yoshida teaches it affects the average magnetic moment (i.e. a magnetic characteristic) (Yoshida pg. 45). Takayama teaches 0 to 5 at% C improves thermal stability of magnetic characteristics (Takayama written English translation), which is beneficial to the magnetic alloy of Yoshida (Yoshida Synopsis).
With respect to the manganese atom neighbor, Yoshida teaches annihilation of the magnetic moment by the manganese atoms neighbor (Yoshida pg. 47 para. 2). However, Takayama teaches 0 to 5 at% C improves thermal stability of magnetic characteristics (Takayama written English translation). Further, Yoshida and Takayama are both directed to magnetic materials (Yoshida Synopsis; Takayama abstract). Therefore, replacing B with 0 to 5 at% C is advantageous and provides an opposite effect of the manganese atom neighbor as taught in Yoshida of annihilation of the magnetic moment (Yoshida pg. 47).
	The applicant argues substituting the boron of Yoshida with a combination of boron and carbon could impact the nearest neighbor distances due to the different atomic sizes of boron and carbon (Remarks pg. 14 para. 3).
	The examiner respectfully disagrees. Evidence to support applicant’s above allegation that the combination of boron and carbon could impact the nearest neighbor distance has not been presented.
	Reesink and Zhao teach the obviousness of replacing the B in Yoshida with B and C (Yoshida II. Experimental Procedure, III. Experimental Results para. 1, IV. Discussion and Conclusions; Reesink [0010], [0011]; Zhao abstract, Table I, Figs. 2, 4). Alternatively, Takayama teaches that adding 0 to 5 at% C to a Co-Mn based alloy (abstract, claim 1) improves thermal stability of the magnetic characteristics (Takayama written English translation), where B is a vitrifying element like C so the addition of B replaces C (Takayama machine translations para. 1). 
	Yoshida discusses the value of the magnetic moment depends on the nearest neighbor distance with respect to the Co and Mn and the ratio of these elements, where the nearest neighbor distances of Co-Mn alloys and (Co1-xMnx)2B amorphous alloys  are almost the same values (Yoshida pg. 45). These teachings suggest the nearest neighbor distances are drive by the Co and Mn contents, which are not affected by the addition of C.
	Therefore, for the above stated reasons the rejection of Yoshida in view of either one of (1) Reesink and Zhao or (2) Takayama is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735